DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 and 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The claimed invention is directed to using a second speech recognizer if a first recognizer has a lower performance. 

Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,192,554.  Although the conflicting claims are not identical, they are not patentably distinct from each other because in this continuation application, the claims of the parent patent were broadened. In other words, parent claims anticipate the instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant amended independent claims 1 and 9. Applicant also added new independent claim 16. 

The amended independent claim 1 recites “in response to obtaining a quality indication of the first transcript that is below a threshold …”

By reviewing the original disclosure (Spec. page 15, “For example, when the confidence score is higher than the quality threshold, the quality indication may indicate that the quality of the first transcript is acceptable or good”), the specification only discloses a comparison a confidence score with a threshold to obtain a quality indication.  The specification never mentions comparison of a first transcript (recited pronoun “that”) with a threshold. Therefore, the specification does not support the claimed “obtaining a quality indication of the first transcript that is below a threshold”.

Independent claims 9 and 16 have a similar issue as above explained for claim 1. Dependent claims fail to remedy the issue. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US PG Pub. 2013/0151250, applicant submitted IDS, referred to as VanBlon) in view of Koll (US PG Pub. 2010/0057450, referred to as Koll). 

VanBlon discloses a hybrid speech recognition system by combining speech recognition results from both a local speech recognizer and a remote server speech recognizer (Abstract, Fig. 2). VanBlon discloses when a recognition confidence level of a word is less than a threshold, sending a portion of speech together with context information to a speech recognition server (Fig. 2, #224, Fig. 3, #334m and Fig. 5, #508, [0026]).

Koll discloses a hybrid speech recognition system by combining results from both a local client speech recognizer and a remote server speech recognizer (Abstract, Fig. 1). Koll discloses different ways of using results obtained from the client recognizer and server recognizer by balancing response time and accuracy (Koll, Fig. 3A-3E, Fig. 4C-4E).    

Regarding claims 1, 8, and 9, VanBlon discloses a method, a computer readable medium and a system to transcribe communication (), comprising:
at least one processor (Fig. 6, computer implemented speech recognition system); and
at least one non-transitory computer-readable media communicatively coupled to the at least one processor and configured to store one or more instructions that when executed by the at least one processor cause or direct the system to perform operations (Fig. 6, a computer implemented speech recognition system have computer readable media storing program), comprising:
direct a first transcript of audio data from a first speech recognition system to a device (Fig. 2, [0026-0028], generating a first transcript form a local speech recognizer; a local speech recognizer corresponds to the claimed “a first speech recognition system”, see more examples in Fig. 3 and Fig. 4);
in response to obtaining a quality indication of the first transcript that is below a threshold, provide the audio data to a second speech recognition system to generate a second transcript of the audio data (Fig. 2, #228, [0026-0029], if a confidence score is low for certain words, sending these data to a remote speech recognizer to a second transcript; the remote speech recognizer is claimed “a second speech recognition system”); and
in response to an occurrence of an event that is used to indicate the second transcript is to be directed to the device, direct the second transcript to the second device instead of the first transcript (Fig. 2, [0026-0029], the remote speech recognizer recognized a word “aperture” and sent back the whole recognized sentence; obtaining a final recognition result from a combination of local and remote results; Note, the remote recognizer sends back the result is the claimed “an occurrence of an event”).

VanBlon discloses a hybrid speech recognition by combining results from a local speech recognizer and a remote speech recognizer (Fig. 2-3). VanBlon implies but does not explicitly disclose “while continuing to provide the audio data to the first speech recognition system to generate the first transcript and continuing to direct the first transcript to the device”.

Koll also discloses a hybrid speech recognition by combining results from a client-side speech recognition system (i.e., a local speech recognizer) and a server-side speech recognition system (i.e., a remote speech recognizer) (Koll, Abstract, Fig. 1). Koll discloses different ways of combining results from the client-side speech recognition system and the server-side speech recognition system (Koll, Fig. 3A-3E, Fig. 4 4C-4E; [0030-0036]). For example, if results from both the client and server are overlap, an arbitration engine may commit the results from one of results or by combining the results based on response time and accuracy (Koll, [0030-0036], [0039-0040]). Therefore, Koll explicitly discloses “while continuing to provide the audio data to the first speech recognition system to generate the first transcript and continuing to direct the first transcript to the device”.

Both VanBlon and Koll are dealing with a hybrid speech recognition system including a local (client) speech recognition system and a remote (server) speech recognition system. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine VanBlon’s teaching with Koll’s teaching to continually provide the audio data to the first speech recognition system to generate the first transcript and continuing to direct the first transcript to the device. One having ordinary skill in the art would have been motivated to make such a modification to obtain a final speech result by considering response time and accuracy (Kroll [0039-0040]).  

Claim 16 recites limitations similar to that of claim 1. Claim 16 is broader than claim 1 and is rejected based on the same rationale as explained above for claim 1. 

Regarding claims 2 and 10, VanBlon in view of Koll further discloses the first speech recognition system and the second speech recognition system are automated speech recognition systems that work independent of human interaction (Fig. 1, a local speech recognizer and a remote speech recognizer are both automatic speech recognition systems independent of human interaction).


Regarding claims 4 and 12, VanBlon in view of Koll further discloses, obtaining a confidence score of the first transcript from the first speech recognition system (VanBlon, [0004-0005], [0015], confidence scores from a local recognizer); and obtaining the quality indication based on a comparison of the confidence score to a quality threshold (VanBlon, [0019], [0026], low confidence comparing with a suitable threshold, is claimed “quality indication”).

Regarding claims 5 and 13, VanBlon in view of Koll further discloses, the quality indication is obtained from the device (VanBlon, Fig. 1, a local device, [0026], a local speech recognizer gives a low confidence score).


Regarding claims 6 and 14, VanBlon in view of Koll further discloses in response to the occurrence of the event, ceasing providing the audio data to the first speech recognition system (VanBlon, [0040], [0044], after receiving the results from a remote speech system, if the confidence score is still low, asking a user to edit the transcript, which implies “ceasing providing the audio data to the first speech recognition system”).

Regarding claims 7 and 15. VanBlon in view of Koll further discloses the event includes one of the following:
the audio data not including spoken words for a first time period,
the second transcript including text (VanBlon, Fig. 2, #228, [0026], [0040], [0044], receiving speech recognition results from a server speech recognition system; Note, the reference only needs to disclose ONE alternative),
expiration of a second time period,
the first transcript including first text and then for a third time period the audio data not including spoken words, and
a last phrase of the first transcript is the same as a last phrase of the second transcript.

Regarding claim 17, VanBlon in view of Koll further discloses directing the quality indication from the device to another system that directs the generation of the second transcript (VanBlon, Fig. 2, #108, or Fig. 3, #108 the hybrid speech recognition system determines the recognition confidence is low and decides to send speech data together with context information to a remote speech recognizer. The control of the hybrid speech recognition is claimed “another system”).

Regarding claim 18, VanBlon in view of Koll further discloses presenting the first transcript before obtaining the second transcript (Fig. 2, #224; [0026], displaying speech recognition results from a local speech recognizer, marking low confidence words as “***”)

Regarding claim 19, VanBlon in view of Koll further discloses the first transcript and the second transcript are aligned such that all words represented in the audio data are in one of either the first transcript or the second transcript (Fig. 2, #228, [0026], combining results from both local and remote speech recognizers).

Regarding claim 20, VanBlon in view of Koll further discloses the first transcript and the second transcript are aligned such that words from the first transcript and words from the second transcript are not duplicated (Fig. 2, #228, [0026], combining results from both local and remote speech recognizers; Also see fig. 3 and fig. 4, in the final results, no words are duplicated).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon in view of Koll and further in view of Engelke et al. (US PG Pub. 2017/0206888, applicant submitted IDS). 

Regarding claims 3 and 11, VanBlon in view of Koll discloses a hybrid speech recognition system by combining recognition results from a local speech recognizer and a remote speech recognizer (VanBlon, Fig. 2, [0026]). VanBlon in view Koll discloses wherein the first speech recognition system is an automated speech recognition system that works independent of human interaction (VanBlon, Fig. 2, #110, a local automatic speech recognizer). VanBlon in view of Koll does not discloses 
The generation of the second transcript by the second speech recognition system includes: broadcasting audio based on the audio data, and
obtaining second audio data based on a re-voicing of the broadcast audio, wherein the second transcript is generated based on the second audio data.

Engelke discloses generating speech transcripts by using automatic speech recognition together with human call assistant (CA). Engelke disclose broadcasting the voice to CA and the CA re-voice the voice message to help the automatic speech recognition (Engelke, Fig. 3, #80, [0065], [0089-0090]).

VanBlon in view of Koll and Engelke are dealing with speech recognition (i.e., speech transcription). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine VanBlon in view of Koll’s teaching with Engelke’s teaching to broadcaste audio based on the audio data, and obtain second audio data based on a re-voicing of the broadcast audio, wherein the second transcript is generated based on the second audio data. One having ordinary skill in the art would have been motivated to make such a modification to increase accuracy (Engelke, [0017], [0067-0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659